Title: To Thomas Jefferson from James Madison, 25 September 1808
From: Madison, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Montpellier Sepr. 25. 1808
                  
                  Yours by Mr. Chisolm was duly handed to me. I shall look for you & Mr. Barlow on Wednesday, & for the pleasure of your company at dinner.
                  Among the papers herewith enclosed are a letter from Mr. Hackley of late date, and a Spanish documt. confirming the victory over Dupont. The letter from Graham mentions the disaster at the Capitol, of which it is probable you will have had a more particular account from another source. Yrs. with respectful attacht.
                  
                     James Madison 
                     
                  
               